Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/29/2021 and 07/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 5, 13 and 16 are objected to because of the following informalities:  
Regarding Claim 5:
On the first line the Claim reads “the heating element”. The Examiner considers that it should read –the heating elements--, in plural, not singular.

Regarding Claim 13:
On line 7 the claim reads “cur the plastic”, that the Examiner considers should read –cut the plastic--.
 	
Regarding Claim 16:
On line 1 the claim reads “a pressures sensor”, that the Examiner considers should read –a pressure sensor--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12:
The claim is confusing since it reads:
The apparatus of claim 11, further comprising a one way valve to be placed over an opening of a container excluding the plastic material and defining the enclosure and a tube with a first end connected to the one way valve and a second end opposite the first end connected to an inlet of the pump such that the pump inlet and the enclosure are in flow communication and the pump is configured to draw air out of the enclosure.
The Claim is confusing since it seem to be directed towards an embodiment of the invention 15A-15E on which no bag is being vacuumed and sealed but just vacuum is being pulled from a rigid container.
The Claim will be treated as dependent of Claim 1 and if Claim 1 disclosed the vacuum pump.

Regarding Claim 17:
The claim is considered indefinite since in the fourth lane includes the limitation “while the apparatus is held in a hand of a user”. A “hand of a user” is not really defined in the claim, in reference to size or strength or how the hand is supposed to hold the apparatus. The specification seems to disclose a handle but it is not mentioned on the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owens (US 2015/0027089).
Regarding Claim 1:
Owens discloses an apparatus for sealing an enclosure of plastic material (Figure 2, vacuum sealing appliance 100) comprising: 
a pair of elements pivotally coupled together at a first end of the elements (Figure 4, lid 120 base 110 are pivotally coupled together); and 
a pair of spaced apart heating elements positioned along an inner surface of at least one element and connected to a power source (Figures 4 and 5, heat sealing elements 190, 192 are surely spaced and are placed on base 110, Figure 6 shows power plug PL), wherein a longitudinal axis of the heating elements is oriented parallel to a longitudinal axis of the at least one element (Figures 3 and 4, short of any additional limitation, the longitudinal axis will be considered the pivoting axis of the lid 120; which is parallel to the heating elements 190 and 192); 
wherein upon positioning plastic material including a first plastic layer and a second plastic layer at an interface between the pair of elements, the pair of spaced apart heating elements are configured to melt the plastic material and form a pair of spaced apart seals between the first plastic layer and the second plastic layer (Paragraph 19, Figure 2 shows seals SL1 And SL2 separated a distance SD).

Regarding Claim 2:
Owens discloses that upon pivoting of the pair of elements from an open position to a closed position the heating elements are configured to increase a temperature at the interface to form the pair of spaced 

Regarding Claim 3:
Owens discloses a cutting element positioned at an inner surface of a first element of the pair of elements, wherein said cutting element is positioned adjacent to the pair of spaced apart heating elements and not positioned between the pair of spaced apart heating elements and wherein said cutting element is configured to move relative to the inner surface to cut the plastic material along the interface adjacent to the seals.  

Regarding Claim 4:
Owens discloses that the cutting element is slidably received in a first slot of the first element so that the cutting element is configured to slide along the inner surface of the first element and wherein an inner surface of a second element of the pair of elements includes a second slot to slidably receive the cutting element along the interface when the plastic material is cut by the cutting element (Figures 3 to 5 show cutting device 175 back and forth along the track 176 in the direction of arrow 420 to cut the plastic material, slot 176 is on the lid and lower vacuum trough 180 would be the second slot that the cutting device need to be received in to cut the plastic material).

Regarding Claim 5:
Owens discloses that the second slot and the heating element are positioned along the inner surface of the second element such that the second slot is spaced apart from the-42-Docket Number 15276-011 heating element by a minimum spacing (Figure 4 shows the heating elements 190 and 192 are spaced from the lower through 180).  

Regarding Claim 6:
Owens discloses that a length of the second slot is greater than or equal to a length of the heating element along the inner surface of the second element (Owens does not explicitly disclose this, but considering the heating elements just the portions of 190 and 192 actually contacting and sealing the 

Regarding Claim 7:
Owens discloses that the first element further includes a button along a side of the first element, wherein the button is connected to the cutting element through the first slot such that the cutting element is configured to slide along the inner surface based on movement of the button along the side of the first element (Figure 3, the visible part of cutting device 175 is a “button” to be slid on slot 176).  

Regarding Claim 8:
Owens discloses that the cutting element is offset from a center of a width of the first element (Since the longitudinal axis was considered parallel to the sealing elements the width of the first element will be considered a dimension perpendicular to that axis in the horizontal plane, Figure 3 shows the cutting element being offset from the center).

Regarding Claim 9:
Owens discloses upon positioning the plastic material including the first plastic layer and the second plastic layer at the interface the system is configured to vacuum seal an enclosure defined by the plastic material (Abstract, Owens discloses a vacuum sealing appliance).

Regarding Claim 10:
Owens discloses a pump configured to draw air from the enclosure (Paragraph 5, at least a vacuum pump) and a manual switch configured to stop the pump from drawing air from the enclosure (Paragraph 39, when the latch bar 160 is moved to the unlatched position the switch SW1 is released such that a 

Regarding Claim 11:
Owens discloses a pump configured to draw air from the enclosure and a pressure sensor to measure a pressure within the enclosure and wherein the pump is configured to draw air until the measured pressures falls below a pressure threshold (Paragraph 43, After a predetermined pressure is achieved in the vacuum tubing connecting the accessory port 112 to the vacuum motor assembly VMA, the pressure transducer P signals the microprocessor M to de-energize the vacuum motor assembly).  

Regarding Claim 12:
Owens discloses using a tube and a valve placed over a container to use the vacuum pump on a rigid container (paragraph 41, a connector on the opposite end of the accessory hose connects to an adapter that is fitted to an inlet on the container. The accessory hose and connectors fluidly connect the non-flexible container to the vacuum motor assembly VMA disposed in the base 110 which provides the necessary suction to evacuate the non-flexible container. The accessory port 112 may include a ball-valve that closes when the connector is not connected to prevent loss of suction).

Regarding Claim 19:
Owen discloses a layer of heat insulation material positioned between the cutting element and the heating element (On Figures 2 and 3 Note that the cutting element is placed on the lid 202 while the heating elements are in the base 210, several layers of insulating material can be mentioned, including air, that lacking any additional limitations, can be considered a layer of insulating material).



Claims 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh (US 2003/0185703).
Regarding Claim 13:
Walsh discloses an apparatus for sealing an enclosure of plastic material (paragraph 31, heat sealer 24) comprising: 
a pair of elements pivotally coupled together at a first end of the elements (Figures 8 and 9; housing portion 52 and arm 62, connected by pivot 63).
a pair of spaced apart heating elements positioned along an inner surface of at least one element and connected to a power source (Figure 8, heating element 26 and 28 over the surface 54 of housing portion 52 and powered by electrical cable 60 connected to a power source); and 
a cutting element positioned at an inner surface of at least one element wherein the cutting element is configured to move relative to the inner surface of the at least one element to cut the plastic material along the interface adjacent the seal (Figures 8 and 9, knifepoint 70 will be considered the cutting element, positioned to slide on arm 62 along slot 32 between the heating elements to cut the enclosure between the seals as seen on Figures 4 to 7); 
wherein upon positioning plastic material including a first plastic layer and a second plastic layer at the interface between the elements, the pair of spaced apart heating elements are configured to melt the plastic material and form a pair of spaced apart seals between the first plastic layer and the second plastic layer across the interface (Figures 4 and 5 show seals 42 and 44).

Regarding Claim 20:
Walsh discloses a method for sealing an enclosure of plastic material, comprising: 
positioning the plastic material including a first plastic layer and a second plastic layer at an interface between a pair of elements pivotally coupled together, wherein a pair of spaced apart heating elements are positioned along an inner surface of at least one of the elements (Figure 2 shows heating elements 
pivoting the pair of elements from an open position to a closed position such that the heating elements increase a temperature at the interface to melt the first plastic layer and the second plastic layer; 
forming a pair of spaced apart first seals between the first plastic layer and the second plastic layer based on the melting of the first plastic layer and the second plastic layer (Figure 4 and 5 show seals 42 and 44); 
filling the enclosure of the plastic material with contents through an opening in the enclosure of the plastic material (Figure 1 shows the contents being placed inside bag 10, previously sealed on a prior sealing operation, at one end and opened still at the other); 
positioning the plastic material including the first plastic layer and the second plastic layer at the interface; pivoting the pair of elements from the open position to the closed position such that the heating elements increase the temperature at the interface to melt the first plastic layer and the second plastic layer; and
forming a pair of spaced apart second seals between the first plastic layer and the second plastic layer based on the melting of the first plastic layer and the second plastic layer, wherein the enclosure of plastic material is formed between the first seal and the second seal (Figure 2 shows the seals 34 and 36 being formed, Figure 4 shows the sealed bag with the contents and Figures 8 and 9 the pivoting). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14 to 17 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 2003/0185703) in view of Andersen (US 3630665).
Regarding Claim 14:
As discussed above for claim 13, Walsh discloses the invention as claimed.
Walsh does not disclose an air pump configured to generate a vacuum in the enclosure.
Andersen teaches using a vacuum pump configured to generate a vacuum in the enclosure defined by the plastic material on a similar bag sealing machine as part of a system to do sterilized packaging of bags, the vacuum pump connected to the bag at the time of sealing to avoid discharging the sterilizations gas to the surrounding atmosphere and avoiding materials to become contaminated as the open or unsealed bags are removed from a sterilizing vessel and transferred to the sealing machine.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Walsh the teachings of Andersen and include a vacuum pump as described if doing sterile packaging or just to avoid contamination of the items placed on the bag.

Regarding Claim 15:
As discussed above for claim 14, the modified invention of Walsh discloses the invention as claimed.
The modified invention of Walsh does not disclose a switch to manually stop the air pump drawing air from the enclosure.  
Andersen teaches a main switch (Figure 1, On-Off switch) that would shut down the whole machine, including the air pump.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Walsh the teachings of Andersen and include a main switch to shut down the machine since the use of such switch is very well-known in the art.

Regarding Claim 16:
As discussed above for claim 14, the modified invention of Walsh discloses the invention as claimed.
The modified invention of Walsh does not disclose a pressure sensor to measure a pressure within the enclosure and wherein the air pump is configured to stop drawing air from the enclosure when the measured pressure falls below a pressure threshold.  
Andersen teaches that the air pump is configured to stop drawing air from the enclosure when the measured pressure falls below a pressure threshold (Column 4, lines 18 to 45, vacuum pressure switch 42 which determines when sufficient air has been withdrawn from the bag 10 and a partial vacuum established in the collapsed bag 10 and vacuum pump 35 is shut down).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Walsh the teachings of Andersen and include a vacuum pressure switch as described to shut down the pump when the desired vacuum level inside the bag is reached.

Regarding Claim 17:
As discussed above for claim 13, the modified invention of Walsh discloses the invention as claimed.
The modified invention of Walsh does not specifically disclose the apparatus being portable or being small enough to be held in the hand of a user.
It has been held that the fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results; and also that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to make the modified invention of Walsh small enough to be portable and carried by the hand of a user.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 2003/0185703) as applied to claim 13 above, in view of Ahn (US 2006/0053748).
As discussed above for claim 13, Walsh discloses the invention as claimed.
Walsh does not disclose using a battery as a power source.
Ahn teaches a similar vacuum sealing machine that is powered by batteries as an alternative to AC power.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Walsh the teachings of Ahn and use batteries to power the apparatus as an alternative to AC power. Placing the batteries in a compartment is a well-known practice in the art to protect them and provide for proper electric contacts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular as the claims were written, proper rejections of the independent claims could have done with other references on the record or combinations of them.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731